Citation Nr: 1639815	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to April 26, 2016, and a rating in excess of 40 percent thereafter for benign prostatic hypertrophy.

2.  Entitlement to an initial rating in excess of 10 percent for urticaria.

3.  Entitlement to an initial, compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1996, from March 2003 to October 2005, from February 2007 to June 2008, and from July 2009 to January 2012.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, granted service connection for benign prostatic hypertrophy (BPH) with nocturia, urticaria, allergic rhinitis, assigning 20 percent, 10 percent and 0 percent (noncompensable) ratings, respectively, each effective February 2, 2012. 

In September 2012, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned.  A statement of the case (SOC) was issued in July 2013, and, in July 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to the issues of higher initial ratings for BPH, urticaria, and allergic rhinitis only.  

In November 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2016, the Board remanded these matters for further development and characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In an April 2016 rating decision, the Appeals Management Center (AMC) in Washington, DC awarded an increased 40 percent rating for BPH with nocturia, effective April 26, 2016.  Although the Agency of Original Jurisdiction (AOJ) has granted a higher rating for the Veteran's BPH, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38   (1993).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

As a final, preliminary matter, the Board notes that following the issuance of a May 2016 rating decision, the Veteran submitted an NOD with regard to the issue of service connection for posttraumatic stress disorder.  To date, however, the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand (rather than a referral), here, given the relatively short length of time since the filing of the Veteran's NOD, this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the February 1, 2012 effective date for the award of service connection to April 26, 2016, the Veteran's BPH was manifested by daytime voiding interval between one and two hours, or; awakening to void three to four times per night; there is no evidence of urinary leakage or urinary blockage. 

3.  From April 26, 2016, the Veteran's BPH has been manifested by daytime voiding interval less than one hour, or; awakening to void five or more times per night.

4.  Since the February 1, 2012 effective date of the award of service connection, the Veteran urticaria has been manifested by recurrent episodes occurring at least four times during a 12-month period, and; responding to treatment with antihistamines or sympathomimetics; there is no evidence of recurrent debilitating episodes occurring at least four times during a 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.

5.  Since the February 1, 2012 effective date of the award of service connection, the Veteran allergic rhinitis has been manifested by impaired breathing; there is no evidence of greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.

6.  The applicable schedular criteria are adequate to rate each disability under 
consideration at all pertinent points, and no claim of unemployability due any disability considered herein, has been raised in conjunction with these higher rating claims.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, from February 1, 2012 through April 26, 2016, for BPH have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.115b, Diagnostic Code 7527 (2015).

2.  The criteria for a rating in excess of 40 percent, since April 26, 2016, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.115b, Diagnostic Code 7527 (2015).

3.  The criteria for an initial rating in excess of 10 percent for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.118, Diagnostic Code 7825 (2015).

4.  The criteria for an initial compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, appropriate notice was provided to the Veteran in connection with what were previously claims for service connection.  As the current appeal emanated from the Veteran's disagreement with the initial ratings assigned following the awards of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the July 2013 SOC set forth the criteria for a higher rating for BPH, urticaria and allergic rhinitis (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the electronic claims file consists of service treatment records, private treatment records and reports of various VA examinations (requested by the Board in its January 2016 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the November 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the January 2013 hearing, the undersigned Veterans Law Judge identified the issue on appeal as entitlement to an increased ratings for service-connected BPH, urticaria, and allergic rhinitis.  Also, information was solicited regarding the symptomatology related to the Veteran's service-connected disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim(s)," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As indicated, pertinent evidence was submitted by the Veteran prior to and following the hearing.  Moreover, nothing at the time of the hearing or at any other time gave rise to the possibility that there exists any outstanding evidence pertinent to the matter herein decided that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).  

A.  BPH

The Veteran's BPH has been assigned a 20 percent rating prior to April 26, 2016, and 40 percent thereafter under Diagnostic Code 7527.

Diagnostic Code 7527 applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2015). Under that diagnostic code, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection.

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115 (a) (2015).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115 (a) (2015).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following: (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115 (a) (2015).

The Veteran was afforded a VA examination in October 2011.  There, the Veteran reported urinating two to three times per night, but not using an absorbing pad. 

In May 2013, the Veteran was afforded a VA examination.  The Veteran reported conservative and symptomatic outpatient treatment of BPH only.  Daily nocturia and polyuria was noted.  Voiding dysfunction was noted.  Urine leakage and the use of an appliance were denied.  Increased urinary frequency with daytime voiding interval between two and three hours and nighttime awakening to void two times was noted.  There were no signs of obstructed voiding.  The examiner stated that BPH does not impact the Veteran's ability to work.

In November 2015, the Veteran testified regarding his BPH.  He reported taking medication for his BPH.  The Veteran's wife testified that the Veteran urinates two to three times per night and during trips they have to stop often so that the Veteran can urinate.  The Veteran reported that his BPH has worsened since his 2013 VA examination.

The Veteran was afforded a VA examination in April 2016.  There, he reported taking Flomax.  Voiding dysfunction was noted.  Urine leakage and the use of an appliance were denied.  Increased urinary frequency with daytime voiding interval less than one hour and nighttime awakening to void two times was noted.  Hesitancy voiding was noted.  The examiner that BPH impacts the Veteran's ability to work as he requires frequent bathroom access.

Private treatment records relating to BPH are of record.  A February 2013 record notes that the Veteran notes that the Veteran gets up twice per night to urinate and urinates more than once every two hours.  An April 2013 record notes the same.

For the period prior to April 26, 2016, a rating in excess of 20 percent is not warranted.  During that period, BPH is predominately manifested by voiding dysfunction, not urinary tract infection.  Indeed, there is no evidence of urinary tract infections related to the Veteran's BPH whatsoever.  Initially, the Board notes that there is no evidence that the Veteran experiences obstructed voiding.  To that end, such was denied at the Veteran's May 2013 VA examination.  With regards to urinary leakage, there is no evidence or any urinary leakage during this period.  With regards to urinary frequency, a rating in excess of 20 percent requires a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  At the October 2011 VA examination, the Veteran stated that he awakens two to three times per night to void.  At the May 2013 VA examination, the Veteran stated that he awakens two times per night to void.  Finally, at the November 2015 Board hearing, the Veteran's wife testified that he awakens two to three times per night to void.  There is no evidence or argument that, prior to April 26, 2016, the Veteran awoke five times or more per night to void or that the Veteran experienced daytime voiding every hour.  As such, there is no evidence that the Veteran's BPH warrants a rating in excess of 20 percent prior to April 26, 2016.

For the period after April 26, 2016, a rating in excess of 40 percent is not warranted.  The Veteran was afforded a VA examination in April 2016.  There, urinary leakage was denied.  With regards to urinary frequency, the Veteran was awarded the maximum schedular rating for urinary frequency, 40 percent-which requires awakening to void five or more times per night.  Finally, with regard to obstructed voiding, Diagnostic Code 7527 does not provide a rating in excess of 40 percent for obstructed voiding.  As such, a rating in excess of 40 percent is not warranted for BPH for the period after April 26, 2016.

B.  Urticaria

The Veteran's urticaria is rated 10 percent disabling under Diagnostic Code

Under Diagnostic Code 7825, a 10 percent rating is assigned for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  38 C.F.R. § 4.118, Diagnostic Code 7825.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  Id.

The Veteran was afforded a VA examination in October 2011.  He reported developing urticaria in 1991.  He reported using Benadryl during flare-ups.  The Veteran reported that his last flare-up was in 1996.  The Veteran stated that so long as he avoids evergreen trees, he does not experience flare-ups.

The Veteran was afforded a VA examination in May 2013.  There, the Veteran reported receiving allergy shots.  The Veteran reported four to six episodes of urticaria in his torso and extremities per year, which last six to eight hours per episode.  The use of oral diphenhydramine was noted.  The Veteran reported visits for parenteral antihistamine injections.  The Veteran denied any invasive treatment or hospitalizations.  There was no scarring or disfigurement of the head, face or neck.  There were no neoplasms or systemic manifestations of the disability.  The use of antihistamines for less than six weeks in the prior 12 months was noted.  Twice weekly allergy shots were noted.  No skin conditions were noted on physical examination.  The examiner stated that urticaria does not impact the Veteran's ability to work.

In November 2015, the Veteran testified regarding his urticaria.  He stated that he takes Benadryl, which causes him to break out into hives.  The Veteran reported itchiness and drowsiness due to the Benadryl.  The Veteran's wife stated that she has to be careful about using certain household products due to the Veteran's skin disability.  

In April 2016, the Veteran was afforded a VA examination.  There, the examiner noted a diagnosis of urticaria.  The examiner noted that the Veteran described episodes of breaking out into hives every three to four months due to taking Benadryl.  The examiner noted that the Veteran's disability does not cause disfigurement of the head, face or neck.  There was no evidence of any neoplasms or any systemic manifestations associated with the Veteran's skin disability.  The constant use of antihistamines in the past 12 months was noted.  No debilitating episodes or non-debilitating episodes of urticaria were noted.

A rating in excess of 10 percent is not warranted for urticaria.  A rating in excess of 10 percent requires debilitating episodes recurring at least four times during a 12-month period and immunosuppressive therapy for control.  There is no evidence that the Veteran experiences debilitating episodes of urticaria recurring at least four times in a 12-month period.  Indeed, at the April 2016 VA examination, the examiner stated that the Veteran does not experience debilitating episodes of urticaria.  While the Veteran has competently and credibly explained that he does experience breaking out due to urticaria, there is no evidence that any episode is debilitating, as required for a rating in excess of 10 percent under Diagnostic Code 7825.  Without any such evidence, a rating in excess of 10 percent is not warranted.

C.  Rhinitis

The Veteran's rhinitis has been assigned a noncompensable disability rating under Diagnostic Code 6522.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31. 

Under Diagnostic Code 6522 allergic or vasomotor rhinitis is rated as 10 percent disabling when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported year-round allergy symptoms, which are worse in the winter and fall.  The Veteran reported using to Allegra, Flonase and Singulair to help treat symptoms.

The Veteran was afforded a VA examination in May 2013.  There, there was not greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  There was no granulomatous rhinitis, rhinoscleroma, Wegner's granulomatosis, lethal midline granuloma, or other granulomatous infection.  The examiner stated that rhinitis does not impact the Veteran's ability to work.

In November 2015, the Veteran testified regarding his allergic rhinitis.  The Veteran reported difficulty breathing, despite the use of Nasonex and Breathe Right strips.  The Veteran's wife stated that the Veteran has difficulty breathing during periods of sleep, which causes him to be drowsy during the day.

In April 2016, the Veteran was afforded a VA examination.  There, there was not greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  There was no granulomatous rhinitis, rhinoscleroma, Wegner's granulomatosis, lethal midline granuloma, or other granulomatous infection.  The examiner stated that rhinitis impacts the Veteran's ability to work as taking Benadryl makes him drowsy.

A compensable rating for allergic rhinitis is not warranted.  A compensable rating for rhinitis requires greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  While the Veteran experiences some impaired breathing, there is no evidence that the Veteran experiences greater than 50 percent obstruction of both nasal passages.  Indeed, such was denied at the May 2013 and November 2015 VA examinations.  Further, there is no evidence that the Veteran experiences complete obstruction of one nasal passage.  Indeed, again, as shown at the May 2013 and November 2015 VA examinations, such was not shown.  The Board acknowledges that the Veteran experiences some impaired breathing.  However, a compensable rating requires either greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage.  As the required symptomatology has not been shown, a compensable rating for allergic rhinitis is not warranted.  See 38 C.F.R. § 4.31.




D.  All Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's BPH, urticaria or rhinitis has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's BPH, urticaria and rhinitis at all pertinent points.  The rating schedule fully contemplates the symptoms associated with BPH, to include voiding dysfunction, voiding obstruction, and voiding frequency and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Likewise, with regards to urticaria, the rating schedule contemplates responsiveness to antihistamines or sympathomimetics and debilitating episodes of urticaria.  Finally, with regards to rhinitis, the rating schedule addresses obstruction of the nasal passages.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected BPH, urticaria, and rhinitis.  As such, the Board finds that the rating schedule is adequate to evaluate his disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all the Veteran's symptoms have been considered in evaluating his BPH, urticaria and rhinitis. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no evidence that any service-connected disability for which a higher rating is sought renders the Veteran unemployable.  Indeed, the May 2013 VA examiner stated that none of the disabilities discussed herein impact the Veteran's ability to work.  Further, while the April 2016 VA examiner noted some occupational impacts due to the Veteran's disabilities, the examiner did not state that the Veteran's disabilities render him unemployable.  To that end, the examiner stated that Benadryl causes the Veteran to be drowsy, when he takes that medication and BPH causes the Veteran to void frequently.  However, there is no evidence that the disabilities alone render the Veteran unemployable.  As such, the Board finds that no claim for a TDIU in conjunction with the higher rating claims on appeal, and need not be addressed herein.

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of any higher rating for BPH, urticaria, or allergic rhinitis at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for BPH, from February 1, 2012 to April 26, 2016, is denied.

A rating in excess of 40 percent for BPH, from April 26, 2016, is denied.

An initial rating in excess of 10 percent for urticaria is denied.

An initial compensable rating for allergic rhinitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


